Citation Nr: 1826453	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-35 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

6.  Entitlement to an initial rating in excess of 30 percent for left foot triple arthrodesis.

7.  Entitlement to an initial rating in excess of 10 percent for right foot with fracture, right great toe and pes planus.

8.  Entitlement to an initial compensable rating for onychomycosis of toenails.

9.  Entitlement to an initial compensable rating for scars, associated with left foot triple arthrodesis.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Eric Gang, Attorney


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from March 1974 to March 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012, May 2014, and July 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection fora right and left knee disabilities; of entitlement to increased ratings for left foot triple arthrodesis, a right foot disability, scars associated with left foot triple arthrodesis, and onychomycosis of toenails are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACTS

1.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

2.  Sleep apnea was not present during the Veteran's active service and is not otherwise etiologically related to such service.  

3.  The occupational and social impairment from the Veteran's PTSD more nearly approximates deficiencies in most areas for the entire period on appeal.

4.  The Veteran has a combined rating of at least 70 percent with a single disability rated 40 percent or higher, and is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met for the entire period on appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for entitlement to a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss Disability

The Veteran asserts that he has a bilateral hearing loss disability as a result of active service.  Given the Veteran's military occupational specialty (MOS), the Board concedes that the Veteran sustained acoustic trauma during active service.   

Service treatment records (STRs) do not show that the Veteran had a bilateral hearing loss disability for VA purposes at any time during his active service.  In February 1976, he was afforded a physical examination shortly before separation.  There is no indication from the examination report that he reported symptoms that could be associated with hearing loss at that time.  In fact, he specifically responded "no" on his Report of Medical History to the questions of whether he experienced hearing loss, or nose and throat trouble.  Further, his February 1976 separation audiogram does not show hearing loss for VA purposes.

In February 2014, the Veteran was afforded a VA audiology evaluation.  Audiometric testing results from that time do not show that the Veteran had bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017). In fact, the VA examiner noted that the Veteran had normal hearing.  

While the Veteran is competent to report symptoms of decreased hearing acuity, he is not competent to diagnose himself with hearing loss for VA purposes. A diagnosis of hearing loss for VA purposes requires medical expertise, clinical testing, and knowledge that are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide a diagnosis in this case.

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during, or contemporary to, the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Here, there is no evidence of record showing the Veteran to have a diagnosis of bilateral hearing loss disability for VA purposes. Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss disability is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Sleep Apnea 

The Veteran asserts that he has sleep apnea related to his active service.  

STRs are silent for complaints of, treatment for, or a diagnosis of sleep apnea while the Veteran was in active service.  In February 1976, he was afforded a physical examination shortly before separation.  The Veteran was found to be clinically normal at that time.  There is no indication from the examination report that he reported symptoms that could be associated with sleep apnea at that time.  In fact, he specifically responded "no" on his Report of Medical History to the questions of whether he experienced frequent trouble sleeping, or shortness of breath.

A review of the post-service evidence of record shows that the Veteran was diagnosed with sleep apnea as early as July 2012.  The record reflects that the Veteran began treatment for his sleep apnea at that time.  There is no indication from the medical treatment notes of record that the Veteran's sleep apnea has been related to his active service or had its onset during his active service.  Indeed, other than expressing general disagreement with the May 2014 rating decision, it does not appear that the Veteran has submitted any additional argument in an effort to substantiate his claim.

Further, while the Veteran is competent to report observable symptomatology, he is not competent to link his current diagnosis of sleep apnea to his active service.  Opinions of that nature require medical expertise and are outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection sleep apnea is not warranted.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating for PTSD

The Veteran asserts that he should have a higher rating for his PTSD because his level of impairment is worse than contemplated by the currently assigned rating.

At a February 2014 VA examination, the Veteran reported that he experienced periods of reduced interest in communicating with his family, that he had withdrawn from interacting with family, and that he experienced periods of irritability and being impatient when interacting with family.  He reported that he was living with his girlfriend, several of her children, and two of her grandchildren.  He reported that he fluctuated in his desire to not be in a relationship, and his fear of being alone.  He reported limited contact with his daughter.  Further, that his one close friend had passed away, and that he did not participate in social activities where large crowds were gathered.  The Veteran reported that he experienced problems with concentration, and that he would occasionally make errors at work.  He reported that he was irritable and short-tempered with coworkers.  He reported that he would kick over paint cans because of anger with coworkers. 

Upon mental status examination, the examiner found that the Veteran's symptoms included the following: depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in adapting to stressful circumstances, including work or a worklike setting, and an inability to establish and maintain effective relationships.  Ultimately, the examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran was afforded another VA examination in June 2014, at that time the Veteran reported that he continued to live with his girlfriend, but that he had a desire to end the relationship.  He reported that he continued to avoid organized social activities or groups, that he had no close friends locally, and that he relied on his brother and sister in times of need.  He noted that he spoke with his siblings twice per week.  He indicated significant social avoidance, and a reduction in goal directed activities and loss of pleasure in previously enjoyed activities.  He stated that he had not sought care for his PTSD, but that he might in the future.

Upon mental status examination, the examiner found that the Veteran's symptoms included the following: depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting.  The Veteran denied hallucinations, and symptoms characteristic of false beliefs/delusional thought content.  He denied the presence of panic attacks, obsessive thoughts, compulsive behaviors, or excessive fears.

The examiner noted that the Veteran displayed appropriate affect throughout the examination, that he had good hygiene, and that he was oriented to time, place, person, and situation.  His thought processes were mildly slowed in rate, with occasional lapses in attention/memory observed.  Ultimately, the examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

A review of the record shows that the Veteran also receives treatment for various disabilities at the VA Medical Center.  However, a review of VA Medical Center treatment notes of record is silent for treatment for PTSD during the appeal period.  As noted above, at his June 2014 VA examination the Veteran reported that had not sought treatment for his PTSD.  Indeed, there are only a few medical notations taken during general health examinations that discuss the Veteran's mental health.  Those notations indicated that the Veteran was alert, oriented to his own abilities, and knew his limitations.  Thus, there is no indication from the treatment notes of record that the Veteran has symptoms of his PTSD disability that are worse than those already reported by the VA examiner.  

The Board finds that the Veteran is entitled to an initial rating of 70 percent, but not higher, for his PTSD.  In this regard, the Veteran's symptoms more nearly approximate the 70 percent rating criteria.  Specifically, the Veteran was found to have difficulty is adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  Therefore, a higher initial rating of 70 percent is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

Consideration has been given to assigning a higher rating for the Veteran's PTSD. However, the record does not reflect that the Veteran has total occupational and social impairment.  In that regard, the Veteran had a girlfriend during the appeal period and he maintains a relationship with his siblings twice per week.  There is no indication from the record that he has significant impairment in speech, thought processes, or judgment.  The Veteran was noted to be alert and oriented, and without hallucinations or delusions.  There is no indication from the record that the Veteran was a threat to himself or others.  Further, the Veteran the Veteran was noted to be able to maintain good hygiene.  Therefore, when the Veteran's disability picture is considered as a whole, the Board finds that an initial rating in of 70 percent is warranted for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

The Board acknowledges that the results of the VA examinations do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for PTSD. However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). Thus, the Board's finding that there are deficiencies in most areas is sufficient to warrant a 70 percent rating, even though all the specific symptoms listed for a 70 percent rating are not manifested.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Entitlement to a TDIU

Beginning August 7, 2012, the Veteran's combined rating has been at least 70 percent with a disability, or separate disabilities combinable to at least 40 percent.  Therefore, beginning August 7, 2012, the Veteran met the schedular criteria for assignment of a TDIU.

A review of the record shows that the Veteran reported that he last worked in 2013, at which time he became too disabled to work as a result of his service-connected disabilities.  The Veteran was previously employed as a painter and had a high school education.

The Veteran was provided a VA examination in February 2014.  At that time he reported that he was moved to a less strenuous painting job at the shipyard when he could no longer crawl or climb due to his left foot, knees, back, and wrist.  The examiner opined that the Veteran was capable of sedentary to light duty gainful employment due solely to service-connected disabilities in an occupational environment that did not require heavy labor such as climbing, lifting greater than 25 pounds, or repetitive squatting or bending.

Additionally, the Veteran was afforded a VA PTSD examination in June 2014.  At that time he reported that could not keep a job because of his feet, hands, and back problem.  He stated that he could not sit for a long time, and that cysts on his hands prevented him from working on a computer.  Additionally, he stated that he was uncomfortable around large groups of people.  The examiner opined that the Veteran was cognitively and psychiatrically stable enough that he could contribute meaningfully in a variety of work settings.  In so finding, the examiner stated that the symptoms of his PTSD somewhat limited his desired choice of workplace, but had not precluded employment in the past and there was no reason to believe that such had altered significantly.  He stated that the Veteran's greatest psychologically related hurdle to overcome would be his generalized distrust of others and tendency to avoid social contact.  That such could be addressed through selecting more individualized endeavors instead of team-based or customer service work.  While the Veteran may have demonstrated difficulties persisting at tasks (poor attention span), lists and supervisory feedback should correct that difficulty once he was acclimated to workplace expectations.  However, the examiner stated that the Veteran's physical limitations were not considered.

In September 2015, the Veteran submitted a vocational assessment.  At that time, the Veteran reported that he avoided organized social groups, that he had no close friends, was easily agitated, and had occasional outbursts of anger.  Ultimately, the vocational evaluator stated that the Veteran was unable to maintain substantial gainful employment on a regular and consistent basis even at the sedentary level of work.  In so finding, the evaluator noted that the Veteran possessed no additional or vocational development past high school.  He noted that the Veteran's past work history was considered heavy in physical demand, and did not provide the Veteran with a skill base that transferred directly to sedentary alternative employment.  He further noted that the Veteran had PTSD, a left foot disability, and a right foot disability.  Importantly, he noted that the Veteran was also had additional nonservice-connected disabilities, however that his opinions relied solely on the combination of service-connected disabilities.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such reasonable doubt will be resolved in favor of the claimant.  In this case, the record reflects that the Veteran worked as a painter after his active service.  The record is clear that the Veteran's service-connected left foot and right foot disabilities significantly restrict his physical activity.  In addition, the Veteran's PTSD interferes with his ability to function in a competitive work setting.  

The Board acknowledges that the treatment records discussed above list nonservice-connected disabilities along with service-connected disabilities as the cause for the Veteran's unemployability.  However, the Board notes that the fact that the Veteran had nonservice-connected disabilities that impacted his ability to work does not preclude a finding that the symptoms related to service-connected disabilities alone would prevent him from obtaining and maintaining employment.  Further, the September 2015 vocational evaluator based his opinion solely on the Veteran's service-connected disabilities.

In light of the Veteran's occupational background and the functional limitations described above, the Board finds that he is unable to obtain and maintain any substantially gainful employment in accordance with his background and education level as a result of his service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to an initial rating of 70 percent, but no higher, for PTSD is granted.

Entitlement to a TDIU is granted.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.

The Veteran has reported that he filed for Social Security Administration (SSA) benefits for his left and right knee disabilities.  The records pertaining to those benefits may include medical records that would help substantiate the Veteran's knee claims on appeal.  A review of the record shows that while there are SSA records associated with file, the SSA records related to the Veteran's left and right knee disabilities have not been obtained and associated with the record.  Indeed, the Veteran did not appear to have a knee injury until many years after the last of the SSA medical records were associated with the file.

Where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the Board finds that attempts to identify and obtain any SSA records should be made before a decision is made with regards to the Veteran's left and right knee disabilities.

The Veteran was most recently afforded a VA examination for his service-connected left and right foot disabilities in February 2014.  At that time, the Veteran reported that he occasionally walked to the store, and the examiner noted that the Veteran did not have bilateral weak foot.  On his June 2015 correspondence, the Veteran indicated a worsening of his foot disabilities.  Indeed, he specifically stated that his feet have gotten worse since the February 2014 VA examination.  The Veteran, through his attorney, stated that his disabilities now caused an inability to walk or stand.  Further, a May 2015 private treatment record noted that the Veteran had weakness in his foot, and that the Veteran had a limited ability to walk and stand.

The Veteran's scars are associated with the Veteran's left foot disability.  As such, the Veteran's scars were evaluated during the February 2014 foot examination.  Similarly, the Veteran's onychomycosis of toenails were most recently evaluated in February 2014.  The Veteran has specifically indicated that his foot disabilities have gotten worse since that examination, and has more generally claimed that disability picture has gotten worse since that examination.  

As the above evidence indicates a possible worsening of that the Veteran's left and right foot disabilities, the associated scarring, and his onychomycosis of toenails since his last VA examination of those disabilities, an additional examination should be afforded to gauge the current level of severity of all impairment resulting from his disabilities.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding SSA records and associate them with the claims file.

2.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file
 
3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from his service-connected left and right foot disabilities.  The claims file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  The examiner must provide all information required for rating purposes, to include a complete description of any functional or neurological impairment resulting from the left and right foot disabilities.

4.  Schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from the left foot scar.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include a complete description of any functional or neurological impairment resulting from the left foot scarring.

5.  Schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from the onychomycosis of the toenails.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.

6.  Confirm that the VA examination reports comport with this remand, and undertake any other development determined to be warranted.  

7.  Then, readjudicate the remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the claim to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


